Order entered June 5, 1968, denying defendant’s motion to modify a judgment of separation and directing defendant to pay plaintiff the sum of $1,500 as and for a counsel fee, unanimously modified on the law and the facts to the extent of reducing the counsel fee to $1,000, and, as so modified, affirmed, without costs or disbursements. Defendant failed to establish a change of circumstances or financial grounds for relief in accordance with the averments of his moving papers. In our opinion, the award of a $1,500 counsel fee is excessive, and in light of all the facts disclosed in the record, the sum of $1,000 is sufficient compensation. Concur r— Eager, J. P., Capozzoli, Nunez, McNally and Tilzer, JJ.